NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        JUN 2 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 QUN YIN,                                          No. 14-72437

              Petitioner,                          Agency No. A099-901-647

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

         Qun Yin, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations created by the

REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We

deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

as to Yin’s alleged past harm in China based on inconsistencies between Yin’s

testimony and declaration regarding his introduction to Christianity and

employment history, and based on Yin’s implausible responses when confronted

with the inconsistencies. See Id. at 1048 (adverse credibility determination was

reasonable under the “totality of the circumstances”); see also Rizk v. Holder, 629
F.3d 1083, 1088 (9th Cir. 2011) (substantial evidence supported adverse credibility

finding where petitioner had ample opportunity to explain contradictions but failed

to offer reasonable and plausible explanations). Substantial evidence also

supports the agency’s determination that Yin failed to establish a likelihood of

future persecution simply on the basis of being a Christian in China. See

Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of future

persecution too speculative). Thus, Yin’s asylum and withholding of removal

claims fail. See Huang v. Holder, 744 F.3d 1149, 1156 (9th Cir. 2014).

                                          2                                   14-72437
      Finally, substantial evidence supports the agency’s denial of Yin’s CAT

claim because it was based on the same testimony found not credible, and the

record does not otherwise compel the conclusion that it is more likely than not Yin

would be tortured by or with the consent or acquiescence of the government if

returned to China. See id.

      PETITION FOR REVIEW DENIED.




                                         3                                  14-72437